Case: 12-14022    Date Filed: 03/14/2013   Page: 1 of 2

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14022
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:11-cr-00124-AKK-JEO-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                          versus

CECELIA LYONS,
                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Alabama
                         _________________________
                               (March 14, 2013)

Before CARNES, HULL and JORDAN, Circuit Judges

PER CURIAM:

      Allison Wallace, appointed counsel for Cecelia Lyons in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel=s
              Case: 12-14022     Date Filed: 03/14/2013   Page: 2 of 2

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel=s

motion to withdraw is GRANTED, and Lyons’s revocation of supervised release

and sentence are AFFIRMED.




                                         2